Title: To James Madison from the Delegates of Strafford County, New Hampshire, 7 October 1812 (Abstract)
From: Delegates of Strafford County, New Hampshire
To: Madison, James


7 October 1812. “Possessing equal rights with our fellow Citizens, and constitutionally assembled, to consider the great evils which we feel, and to avert the greater consequent Evils, which we fear, while we address you with the frankness of independent Freemen, we approach you, with that high deference and respect, due to the chief Magistrate of a great Nation, over whom you have the honor and felicity to preside.
“The Assembly who now address you, are composed, in part, of those who have been habituated from their infancy, to commercial pursuits; but principally of freeholders & Cultivators of the earth, men who gain their subsistence, by the sweat of their brow, and who all consider Agriculture & Commerce as inseperably connected; that they are twin sisters, growing with each other’s growth, and strengthening, and strengthened by each other’s strength, that they sympathize, flourish or languish together; and being entwined & united by the God of nature, none but a sacriligious hand can put them asunder.
“We consider, Sir, all legitimate Government as originating with the people, and founded in their consent; that it’s end, is the public good, and the preservation of the rights of the governed. That in a republican Government, constituted like ours, the administration of it rests, in a high degree on public opinion: that the Citizens have a right, and that it is at all times, their paramount duty, with candor and decorum, to canvass the conduct of their rulers, and that their deliberate voice, on subjects to them important, and of which they have the means of judging, should not only be presented with respect; but listened to with attention.

“We were permitted, by that Providence, with whom are the destinies of Nations, to see the time, when, under the administration of a Washington, the prosperity and happiness of this Nation, was great beyond the most sanguine expectations: when like another chosen people, we were conducted to a land of plenty—concord and peace reigning over a happy Land: joy sitting in every face, content in every heart; a Treasury, apparently exhaustless; a people unoppressed, undisturbed, unalarmed; every man ‘managing his own concerns in his own way’; our Ships covering the ocean, and their canvass whitening every Port, & asserting with pride and triumph the honor of the American Name as far as waters roll or winds could waft them.
“‘But yesterday, America could have stood against the world; now, none so poor, to do her reverence.’
“It might be deemed invidious, to contrast in detail, those halcyon days, with the present disasterous situation of our common Country. But Sir, the Americans are not a stupid people, neither are they blindfold. Endowed with as large a portion of understanding, as is ordinarily alloted to the sons of men, is it not their duty in sober seriousness, to enquire whence this sad Reverse, and to endeavour to trace the Evil to it’s origin?
“We do not hesitate to declare our opinion, that the principal, if not the sole cause, of the Evils which we now suffer, is, what is commonly called, ‘the restrictive System’ a fixed, permanent, and determined resolution in the general Government to enforce the Fiat of your last predecessor in office, ‘to retire from the Seas, and to provide for ourselves those Comforts and Conveniences of life, for which it would be unwise ever more to recur to distant Countries.’
“This opinion was enforced by a deleterious and dessolating course of Restriction Non-Importation, Non-Intercourse, & Embargo. By these, Poverty entered our doors, and brought accumulated distress even to our fire-side. We were deprived of the customary means, which we, and our fore-Fathers used, and which had been sanctioned by the Usage of nearly two Centuries, of supporting our wives and children; and many, very many, were reduced to a state of insolvency and Ruin.
“But it seems this is but a portion, of the suffering, to which this people has been devoted.
“Crushed under the ponderous weight of these evils, and vainly believing, that the Cup of our Calamities was now full, another Vial of wrath has been poured fourth, and caused the waters of bitterness to overflow.
“We are plunged into a War, without preparation, of dubious success—incalculable in extent, and perhaps interminable in duration!
“Unmindful of the parting advice of our Father, the political Saviour of his Country, ‘We are quitting our own to stand on foreign ground, and by interweaving our destiny with that of Europe we are about to entangle our Peace and Prosperity in the toils of European Ambition, Rivalship, Humor or Caprice.’
“We have, with anxious solicitude and attention, perused your Manifesto, in conjunction with the Report of the Committee of Foreign Relations, in the hope of extracting evidence on which the weary mind could safely repose, that this war, was, under the existing circumstances of our Country, either just, honorable or necessary; and give us leave to observe, Sir, with the frankness for which we pledged ourselves in the outset, that we are constrained to say, that in our opinion, it will bear neither of those characteristics.

“You will not find among our number, an apologist, for the unjust or wanton demands of any Court, whether of St James or St Cloud; neither will we on this occasion undertake the task of deciding (which however we do not think herculean) which of the great Belligerents has done us ‘the most harm.’
“That we have received from both, Injuries very greivous to interests & humiliating to our pride, is a fact, on which there can be no divided opinion. Still, however, we are by no means satisfied, that it was either wise or expedient, in the present defenceless situation of our Country, to appeal to the dernier resort of Nations, even against England, who has been selected as the greatest enemy.
“For the outrageous attack on the Chesapeake which excited, and excited so justly the sensibilities of the Nation (protesting it was an act unauthorized by her Government) she had offered terms of reconciliation and atonement, which our own Government received as satisfactory. We mention this, merely as indicative of a disposition, on her part, to negotiate on all the other great points of difference between the two Nations.
“Our Complaints of Impressment although vastly exaggerated in the manner in which they have been usually treated, we view to be a subject of great difficulty and importance. That the Right of search has in many instances been abused, we have no doubt; and we must observe with regret, that no small number of them are attributable to the facility and falsity with which American Protections are obtained.
“Can it be expected, or ought it in justice to be said that ‘the American Flag shall give the American Character to all who sail under it.’ This subject (no one knows better than yourself) has been cause of complaint most of the time since the United States became a Nation, and yet, neither the Administration of Washington, Adams or Jefferson, ever deemed it cause of War. They considered it, as in truth it is, a subject of negotiation, of modification and amicable arrangement. England has ever professed a disposition so to consider it. She pretends to no right of impressing our Seamen, but claims a right, recognized by the Law of Nations, the Right of Service in her own Subjects.
“And can you think, Sir, by waging War against that country, and involving our own, in the greatest of all calamities, you will compel England, a Nation great in strength, ample in resources, Empress of the Ocean, and at this moment contending for her very existence, altogether to abandon this principle?
“Give us leave to suggest that in our opinion such expectations are vain.
“You may take Nova Scotia, conquer both her Canadas, and make inroads on her other dependencies; she will view them as dust in the Balance, compared with this Right. Dereliction of the Principle would be, in her, at this time, political suicide.
“On the subject of Blockade, we can have no doubt, both the great Belligerents ‘feeling power and forgetting right’ have taken ground which cannot be justified by the Law of Nations, or sanctioned by former usage.
“We meddle not with the question how far these measures, were measures of Retaliation. Yet, when we find that Mr. Monroe then Minister at the Court of Great Britain, & now Secretary of State, in his Correspondence with yourself on this Subject in May 1806 at the moment this offensive step was taken, unhesitatingly & unequivocally gave his opinion that the Orders were made to favour American views & Interests, when he tells you on the 20th. of the same month that the Orders (of the 16th) appeared to be ‘highly satisfactory to our commercial interests.’ When we find the British Government expressly and formally disavowing the principle, that any Blockade, can be justifiable or valid, unless supported by an adequate naval force destined to maintain it. When they acknowledge the very doctrine of the Law of Nations, for which the American Government contend. When we so clearly perceive these things, we cannot consent that the subject of Blockade is sufficient cause of War.
“The orders in Council, constitute the most prominent feature in the alledged causes of War. However greivous may have been this cause of complaint, and greivous it most assuredly was, we are happy, that we can, at this time, congratulate you Sir, each other, and our countrymen at large, that this cause now ceases to exist. England, before she could have known of your Declaration of War (would to Heaven that Declaration might have been postponed for one short month) retraced her steps. These Orders are revoked, and of this revocation we trust your Excellency has in possession evidence equal, if not greater, than you have now, or ever had of the revocation of the Berlin & Milan Decrees.
“We are not aware, nor can we anticipate any material obstacle that can now exist, to the restoration of the two countries to their former habits of harmony and commercial intercourse.
“We shall dispatch the case of Henry as he has dispatched himself—in great haste. He has appeared in one short scene, strutted his short hour on the Stage, principally in dumb show—and made his exit.
“The Unity of Time would not permit him to tarry longer. We view with surprise, mingled with other emotions, the importance attached to him in a paper of State as seemingly with intent to injure the Reputation of a fair portion of our fellow-citizens pre-eminent in worth, talents, integrity and patriotism. Verily the Traitor has his reward. He has been suffered to escape the justice of an offended nation, in a national vessel ready to receive him, flying on the golden Wings of five thousand American Eagles!
“The continuance of the War under the present aspect of things, we shall consider as tremendously portentous. That it portends the greatest of all earthly evils, an alliance with France. We have in too lively view, the fate of Spain, Holland, Switzerland, and a large portion of continental Europe, now agonizing under the Iron Sceptre of the Colossian Tyrant of the House of Corsica, ever to consent to this; and we now enter our Solemn Protest against any such Alliance, of any description or character. Every conscript of France landed on our shores, we shall view as an enemy in disguise.
“‘The smile on his cheek, will warn us of the Canker in his heart.’
“Your Memorialists, cannot in justice to themselves, and the Public, leave you on this occasion without expressing their sentiments on other subjects, intimately connected in their minds with the common Weal.
“We deem, to use the words of our Constitution ‘the Liberty of the Press essential to the security of Freedom’ and that it ought to be inviolably preserved—and the Freedom of Deliberation, Speech, and Debate, essential to the Rights of the People; and we view with alarm and Terror the prostration of the former by a murderous mob, finds an apology in a paper of our Government and that the latter has received a death wound, in being denied to a distinguished member of the House of Representatives, when addressing them on a subject of vital importance to the interest honor and welfare of his Country.
“We shall cling to the Federal Union, as the political Ark of our Nation’s Salvation and the main Pillar of Freedom’s sacred Dome. Anathematized be the voice, and the hand, of that man who shall attempt to sever it. Far distant be the day of such a Calamity. But if the period should ever arrive, when a majority of Congress, shall be composed of men, who suffer their prejudices and passions to usurp the seat of Reason, shall indulge in national partialities, and pursue a course of measures, tending to excite jealousies, dissention, and dissatisfaction in the different sections of our country—shall persevere in a system, tending to the total destruction of Commerce, and the annihilation of Trade, impose on us Burthens ‘greater than we can bear,’ and take from us our life, ‘in taking whereon we live’—who shall intend nothing by serving the public, but to feed their own vanity, and aggrandizement, without the sense of any duty they owe to God, or man. Should these events ever happen we shall consider them as the knell of our Country’s departed Freedom, and as placing the ‘Hic jacet’ on the Tombstone of the last Republic on Earth.
“Think not Sir, that our remarks on the subject of the present War are dictated by our personal fears.
“We have among us men who are inured to ‘watchings, abstinence and toil’—who have once and again bared their bosoms to the thunderbolts of War.
“They are not unmindful of the honorable distinction attached to our Troops on those occasions—we have among us younger men, who are not to be appalled at the prospect of a like conflict.
“Shew them a war, which they can clearly and distinctly perceive to be just, necessary & honorable and the hardy yeomanry of New Hampshire, will be found among the foremost to vindicate their Country’s Rights, and to avenge her wrongs. But Sir, the object of this assembly, is neither to palliate or varnish the wrongs of conflicting Belligerents, to foster the animosities of party pride, or to distract the Counsels of the Cabinet.
“We sue only for Peace, and Peace only, on honorable terms.
“It would be indecorous in us, to prescribe to you; the mode in which this most desirable of all human Blessings may be attained, and we are slow of heart to believe that the Flos de Luce of France can have greater charms than the Olive Branch of Peace.”
